Broyles, O. J.
The evidence was in acute conflict as to whether the accused was in an intoxicated condition on a public highway, and as to whether his condition was caused by the excessive use of intoxicating *295wines, beers, or liquors, and as to whether his intoxication was manifested by boisterousness and by loud and violent discourse, but it was sufficient to authorize the jury to resolve all these questions against him, and to find him guilty of the offense charged. The overruling of the motion for a new trial (based upon the usual general grounds only) was not error.
Decided November 11, 1931.
Clarence E. Adams, for plaintiff in error.
R. Howard Gordon, solicitor, contra.

Judgment affirmed.


Luke, J., eoneurs. Bloodworth, J., dissents.